statements were relevant to appellant's motive, and gave an appropriate
                   limiting instruction.          See Tavares v. State, 117 Nev. 725, 731, 30 P. 3d
                   1128, 1131 (2001), holding modified by Mclellan v. State,         124 Nev. 263,
                   182 P.3d 106 (2008). We conclude that appellant fails to demonstrate that
                   the district court committed manifest error.
                               Second, appellant contends that the district court abused its
                   discretion by allowing a police officer to testify that appellant did not
                   appear to be "in shock" after the shooting. We disagree. Although the
                   officer used the word "shock," he did so in the context of his observations
                   as a police officer and not in a medical capacity. On cross-examination,
                   the officer admitted that he was not qualified to make a medical
                   determination whether appellant was "in shock," and when the prosecutor
                   attempted to revisit the subject, the district court sustained appellant's
                   objection. Under these circumstances, we conclude that the district court
                   did not abuse its direction. Moreover, we conclude that any error was
                   harmless under the circumstances. See Tavares, 117 Nev. at 732, 30 P.3d
                   at 1132 (describing the harmless-error test for nonconstitutional error).
                               Third, appellant contends that the district court abused its
                   discretion by refusing to admit a toxicology report showing that the victim
                   had morphine and hydrocodone in her system when she died, which
                   precluded him from presenting evidence supporting his theory of the case.
                   However, while the district court initially ruled that this evidence was
                   inadmissible, it later reconsidered its ruling and instructed the jury that
                   the victim had consumed these substances. Therefore, we conclude that
                   no relief is warranted.
                               Fourth, appellant contends that cumulative error entitles him
                   to relief. As we have concluded that, at best, appellant demonstrated a

SUPREME COURT
       OF
    NEVADA
                                                               2
(0) 1947A asips>


                                 miti5ti71; h s
                single error, there are no errors to cumulate. See United States v. Sager,
                227 F.3d 1138, 1149 (9th Cir. 2000). Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                       Saitta


                                                                                   , J.
                 ibbons                                   Pickering




                cc: Hon. David A. Hardy, District Judge
                     Richard F. Cornell
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A